DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batson et al. [US 20020196336 A1, hereafter Batson].
As per Claims 1 and 8, Batson teaches an inspection apparatus (See fig. 5, Para 2) for inspecting an object, the inspection apparatus comprising: 
a vacuum chamber 110; 
a load lock 106 forming an interface between the vacuum chamber 110 and an ambient environment 104; 

wherein the vacuum chamber comprises a first parking position and a second parking position 116 for temporarily storing the object (Para 37).
As per Claim 2, Batson teaches the inspection apparatus according to claim 1, further comprising a transfer mechanism configured to transfer the object from the load lock to the stage apparatus and vice versa (Para 36).
As per Claim 3, Batson teaches the inspection apparatus according to claim 2, wherein the transfer mechanism is at least partly arranged inside the load lock (Para 37).
As per Claim 4, Batson teaches the inspection apparatus according to claim 2, wherein the transfer mechanism 48 is mounted to the stage apparatus (See fig. 5).
As per Claim 5, Batson teaches the inspection apparatus according to claim 1, wherein the load lock comprises a first door (not shown), a second door and a load lock chamber, the first door configured to separate the ambient environment from the load lock chamber, and the second door configured to separate the vacuum chamber from the load lock chamber (See fig. 5).
As per Claim 6, Batson teaches the inspection apparatus according to claim 1, wherein the stage apparatus is configured to transfer an object from the stage apparatus to the first parking position and vice versa and wherein the stage apparatus is configured to transfer an object from the stage apparatus to the second parking position and vice versa (Para 42).
As per Claim 7, Batson teaches the inspection apparatus according to claim 1, wherein the stage apparatus comprises a holder for holding the object (See fig. 5).
As per Claim 9, Batson teaches an inspection apparatus (See fig. 5, Para 2) for inspecting an object, the inspection apparatus comprising: 
a chamber 110 configured to provide a conditioned atmosphere for inspecting the object; 
a load lock 106 forming an interface between the chamber and an ambient environment; 
a radiation beam source 56 configured to generate a radiation beam for inspecting the object (See fig. 7); and 
a radiation beam measurement system configured to measure a characteristic of the radiation beam, wherein the radiation beam measurement system comprises: 
a member arranged in an optical path of the radiation beam between the radiation beam source and the object, the member comprising an aperture to allow part of the radiation beam to propagate to the object (Para 44), and 
at least one radiation sensor 58 arranged on the member and configured to measure the characteristic of the radiation beam (Para 43).
As per Claim 14, Batson teaches the inspection apparatus according to claim 9, wherein the radiation beam measurement system further comprises a spectral purity filter arranged upstream of the member in the optical path (Para 44).
As per Claim 15, Batson teaches the inspection apparatus according to claim 14, wherein the spectral purity filter 761 is mounted to the member (See fig. 7).
As per Claim 16, Batson teaches the inspection apparatus according to claim 14, wherein the at least one radiation sensor 58 is arranged downstream of the spectral purity filter (See fig. 7).
As per Claim 17, Batson teaches the inspection apparatus according to claim 9, further comprising a detector configured to receive radiation caused by interaction of the radiation beam with the object (Para 48).
As per Claim 21, Batson teaches an EUV pellicle transmission measurement tool comprising the inspection apparatus according to claim 9 (See fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson as applied in claim 9 above, in view of Yoshii et al. [US 5652657 A, hereafter Yoshii].
As per Claims 18 and 19, Batson teaches the inspection apparatus according to claim 17.
Batson does not explicitly teach wherein the radiation comprises radiation transmitted by the object.
Yoshii teaches an inspection system inspecting an original with a pellicle, which system includes a light source for providing a light beam, a first detecting device for receiving light produced as a result of passage of the light beam through the pellicle, a second detecting device for receiving light produced as a result of non-passage of the light beam through the pellicle, and a processing system for determining information related to transmissivity of the pellicle, on the basis of outputs of the first and second detecting devices (See fig. 9 and Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate inspection device as claimed in order to detect the measurement light with good precision.
As per Claim 22, Batson teaches an EUV pellicle inspection apparatus according to claim 9.
Batson does not explicitly teach transmission and reflection measurement tool.
Yoshii teaches an inspection system inspecting an original with a pellicle, which system includes a light source for providing a light beam, a first detecting device for receiving light produced as a result of passage of the light beam through the pellicle, a second detecting device for receiving light produced as a result of non-passage of the light beam through the pellicle, and a processing system for determining information 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate inspection device as claimed in order to detect the measurement light with good precision.

Allowable Subject Matter
Claims 10, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882